DETAILED ACTION
The instant application having Application No. 16/711756 has a total of 20 claims pending in the application.  There are 3 independent claims and 17 dependent claims, all of which are ready for examination by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statement dated 1/13/2021 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.  A copy of the PTOL-1449 has been initialed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-14 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kunz et al. (US 2020/0351211) in view of Kozat et al. (US 2017/0272367).

Regarding Claim 1, Kunz teaches a buffer control method, comprising:
“a creation module 302 of the computing unit 212 may receive a buffer creation message from the SDN controller 102 and trigger creating a buffer. Further, in step S304, a configuration module 304 of the computing unit 212 may receive a configuration message from the SDN controller 102. The configuration message may define at least one characteristic characterizing packets to be buffered. The at least one characteristic may enable the SDN network device 104 to uniquely determine whether a received packet is a packet to be buffered and may comprise at least one parameter which is to be matched by the received packet, such as a particular IP address contained in an IP header of the packet, for example. The configuration message may further indicate that packets matching the at least one characteristic are to be inserted into the buffer (Le., the particular buffer that has been created in response to the buffer creation message). It will be understood that, if a buffer creation message is not sent by the SDN controller 102, the SDN network device 104 may create the buffer itself at any suitable time prior to inserting the first packet into the buffer” – See [0055]; “according to the OpenFlow protocol, the "flow_mod" message may include one or more "actions" to be performed by SDN switches on a matching packet Thus, instructing the SDN network device 104 that packets are to be buffered may be implemented by introducing a new type of action, namely a "buffer" action, which may be included in the "flow_mod" message sent to the SDN network device 104” – See [0056]; The SDN network device 104 (network element) receives a message from an SDN controller which comprises buffer information to create a buffer matching a specified packet/flow table);
processing, by the network element, a buffer of the data packet based on the buffer information (“The buffer created in response to the buffer creation message may be one of a plurality of buffers maintained by the SDN network device 104” – See [0057]; In response to receiving the buffer creation 
Kunz does not explicitly teach sending, by the network element, a flow table response message to the controller.
However, Kozat teaches sending, by the network element, a flow table response message to the controller (“Upon receiving the create_buffer instruction 920, the CDPI agent 220 creates the programmable buffer by, for example, allocating memory to the programmable buffer, and returns a create_buffer response 925 to the network controller 295 indicating a locally unique identifier for the programmable buffer” – See [0051]; “Upon receiving the flow_mod(add) instruction 940, the CDPI agent 220 may install the flow instruction(s) in the switching fabric, and return a flow_mod(add) response 945 to the network controller 295 confirming that the flow instruction(s)” – See [0053]; The CDPI agent in the network element sends create_buffer response/flow_mod(add) response message (flow table response message) to the controller).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kunz to include sending, by the network element, a flow table response message to the controller.  Motivation for doing so would be to confirm that the action requested in the flow table message has been carried out and to indicate a locally unique identifier for the newly created buffer (See Kozat, [0051] and [0053]).

Regarding Claim 2, Kunz in view of Kozat teaches the method of Claim 1.  Kunz further teaches that the buffer information comprises one of buffer creation instruction information, buffer modification instruction information, or buffer deletion instruction information (“a creation module 302 of the computing unit 212 may receive a buffer creation message from the SDN controller 102 and trigger creating a buffer. Further, in step S304, a configuration module 304 of the computing unit 212 may receive a configuration message from the SDN controller 102. The configuration message may define at least one characteristic characterizing packets to be buffered. The at least one characteristic may enable the SDN network device 104 to uniquely determine whether a received packet is a packet to be buffered and may comprise at least one parameter which is to be matched by the received packet, such as a particular IP address contained in an IP header of the packet, for example. The configuration message may further indicate that packets matching the at least one characteristic are to be inserted into the buffer (Le., the particular buffer that has been created in response to the buffer creation message). It will be understood that, if a buffer creation message is not sent by the SDN controller 102, the SDN network device 104 may create the buffer itself at any suitable time prior to inserting the first packet into the buffer” – See [0055]; The message comprises buffer creation instructions).

Regarding Claim 3, Kunz in view of Kozat teaches the method of Claim 1.  Kunz does not explicitly teach that the buffer information comprises buffer type information, and the buffer type information is used to indicate a saving manner of the data packet.
However, Kozat further teaches that the buffer information comprises buffer type information, and the buffer type information is used to indicate a saving manner of the data packet (“The CDPI agent 320 may be instructed to transition the programmable buffer 340 from the initialized state 420 into a simple buffering state 430. Prior to, or in the process of, transitioning the programmable buffer 340 into the simple buffering state 430, the CDPI agent 320 may associate one or more RX virtual ports (e.g., the virtual port 342) with the programmable buffer 340, and install flow control rules in a switching fabric bound to said RX virtual ports. While operating in the simple buffering state 430, the programmable buffer 340 may store new packets received over RX mode virtual ports (e.g., the virtual port 342), but may not send buffered packets over any TX virtual ports (e.g., the virtual port 344)” – See [0035]; The buffer information comprises buffer type information that indicates a saving manner of the data packet.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kunz such that the buffer information comprises buffer type information, and the buffer type information is used to indicate a saving manner of the data packet.  Motivation for doing so would be to dynamically configure buffers in the network device since the manner in which the packet is buffered significantly affects the quality of service experienced by the end-user (See Kozat, [0003] and [0005]).

Regarding Claim 4, Kunz in view of Kozat teaches the method of Claim 3.  Kozat further teaches that the buffer type information comprises one of saving a received data packet or saving and forwarding a received data packet (“The CDPI agent 320 may be instructed to transition the programmable buffer 340 from the initialized state 420 into a simple buffering state 430. Prior to, or in the process of, transitioning the programmable buffer 340 into the simple buffering state 430, the CDPI agent 320 may associate one or more RX virtual ports (e.g., the virtual port 342) with the programmable buffer 340, and install flow control rules in a switching fabric bound to said RX virtual ports. While operating in the simple buffering state 430, the programmable buffer 340 may store new packets received over RX mode virtual ports (e.g., the virtual port 342), but may not send buffered packets over any TX virtual ports (e.g., the virtual port 344)” – See [0035]; The saving manner is a “simple buffer” state wherein received packets are buffered, and packets in the buffer are not transmitted/forwarded.  Thus, the manner includes saving a received packet).

Regarding Claim 5, Kunz in view of Kozat teaches the method of Claim 1.  Kunz further teaches that the buffer information comprises a buffer creation trigger indication, and the buffer creation trigger “a creation module 302 of the computing unit 212 may receive a buffer creation message from the SDN controller 102 and trigger creating a buffer. Further, in step S304, a configuration module 304 of the computing unit 212 may receive a configuration message from the SDN controller 102. The configuration message may define at least one characteristic characterizing packets to be buffered. The at least one characteristic may enable the SDN network device 104 to uniquely determine whether a received packet is a packet to be buffered and may comprise at least one parameter which is to be matched by the received packet, such as a particular IP address contained in an IP header of the packet, for example. The configuration message may further indicate that packets matching the at least one characteristic are to be inserted into the buffer (Le., the particular buffer that has been created in response to the buffer creation message). It will be understood that, if a buffer creation message is not sent by the SDN controller 102, the SDN network device 104 may create the buffer itself at any suitable time prior to inserting the first packet into the buffer” – See [0055]; The buffer information includes a buffer creation message to trigger creating a buffer).

Regarding Claim 6, Kunz in view of Kozat teaches the method of Claim 5.  Kunz further teaches that the buffer creation trigger indication comprises one of an indication of creating the buffer when the network element receives the flow table message, or an indication of creating the buffer when a receiving rate of the network element is greater than a forwarding rate of the network element (“the particular buffer that has been created in response to the buffer creation message” – See [0055]; The buffer is created in response to the network element receiving the message).

Claims 9 and 17 are rejected based on reasoning similar to Claim 1.
Claims 10 and 18 are rejected based on reasoning similar to Claim 2.
Claims 11 and 19 are rejected based on reasoning similar to Claim 3.

Claim 13 is rejected based on reasoning similar to Claim 5.
Claim 14 is rejected based on reasoning similar to Claim 6.

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kunz et al. (US 2020/0351211) in view of Kozat et al. (US 2017/0272367) and further in view of Fiaschi et al. (US 2019/0190856).

Regarding Claim 7, Kunz in view of Kozat teaches the method of Claim 1.  Kunz and Kozat do not explicitly teach that the buffer information comprises a size of a storage space of the buffer.
However, Fiaschi teaches that the buffer information comprises a size of a storage space of the buffer (“In step 240, the method comprises causing the determined allocation of shared buffer capacity to be applied in the transport node, for example by sending an appropriate message to the transport node, as discussed in further detail below” – See [0051]; “in a first step 410 the transport node receives a message including a shared buffer allocation and an instruction to apply the shared buffer allocation. In step 420, the transport node then applies the share buffer capacity allocation from the received message” – See [0083]; The buffer information comprises a storage size/capacity of the buffer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kunz such that the buffer information comprises a size of a storage space of the buffer.  Motivation for doing so would be to limit overall packet latency of the network device (See Fiaschi, [0006]).

Claim 15 is rejected based on reasoning similar to Claim 7.

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kunz et al. (US 2020/0351211) in view of Kozat et al. (US 2017/0272367) and further in view of Xiao et al. (US 2016/0191406).

Regarding Claim 8, Kunz in view of Kozat teaches the method of Claim 1.  Kunz and Kozat do not explicitly teach that the buffer information is located in an action set field of the flow table message. 
However, Xiao teaches that the buffer information is located in an action set field of the flow table message (“another instruction "Write-Actions action" may be used for adding new actions into an action set; there is an action "Set-Queue queue_id" available for adding the packet into the corresponding queue; each queue may implement the traffic metering, colouring and policing function, and multiple queues may also implement a queue scheduling function; configuration parameters of the queue are issued, by the OpenFlow controller, to the OpenFlow switch through an OF-Config protocol (which is a specified configuration protocol different from the OpenFlow protocol). As an action in the action set, a queuing and the queue scheduling function and other functions implemented by the Set-Queue action are executed at the end of the packet processing flow of the OpenFlow switch” – See [0005]; An action Set-Queue field is used for indicating buffer information to the OpenFlow switch/network device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kunz such that the buffer information is located in an action set field of the flow table message since the set action is part of the well-known OF-Config protocol used for configuring OpenFlow switches in a software defined network (See Xiao, [0005]).

Claim 16 is rejected based on reasoning similar to Claim 8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M Sciacca whose telephone number is (571)270-1919.  The examiner can normally be reached on Monday thru Friday, 7:30 A.M. - 5:00 P.M. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT M SCIACCA/              Primary Examiner, Art Unit 2478